CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the use of our reports dated May 24, 2011 on Dreyfus Alpha Growth Fund, Dreyfus Research Core Fund and Dreyfus S&P STARS Opportunities Fund for the fiscal year ended March 31, 2011 which are incorporated by reference in Post-Effective Amendment No. 17 to the Registration Statement (Form N-1A Nos. 333-106576 and 811-21386) of Dreyfus Manager Funds I. ERNST & YOUNG LLP New York, New York July 26, 2011
